Citation Nr: 9929881	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  94-44 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gout secondary to 
medication taken for service-connected hypertension.

2.  Entitlement to an increased rating for a service-
connected low back disability, currently evaluated 20 
percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1964, and from July 1964 to December 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1993 RO decision which, in pertinent part, 
denied service connection for gout secondary to service-
connected hypertension, and denied an increase in a 10 
percent rating for service-connected low back strain.  The 
veteran appealed both determinations.  In a November 1994 
decision, the RO granted an increased 20 percent rating for  
service-connected low back strain with arthritis.  A personal 
hearing was held before a member of the Board in January 
1997.  In September 1997, the Board remanded the case to the 
RO for further evidentiary development.  The case was 
subsequently returned to the Board.

The Board notes that in its December 1993 decision, the RO 
denied increased ratings for service-connected hypertension 
and right and left knee disabilities.  It appears that the 
veteran filed a notice of disagreement with such ratings in a 
February 1994 statement.  A statement of the case relating to 
these issues was promulgated in September 1997.  The veteran 
never filed a substantive appeal as to these issues.  
Consequently, such issues are not before the Board.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1998); Roy v. Brown, 5 
Vet. App. 554 (1993). 

The Board also notes that a September 1998 RO decision denied 
increased ratings for the right and left knee disorders.  A 
February 1999 statement by the veteran's representative 
addresses the knee ratings, and such may be a notice of 
disagreement with the latest RO decision.  As this matter has 
not been procedurally developed for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected hypertension (and the 
medication taken for such) did not cause or permanently 
worsen his gout which first appeared many years after 
service.

2.  The veteran's low back strain with arthritis is 
manifested by severe limitation of motion of the lumbar 
spine.


CONCLUSIONS OF LAW

1.  The veteran's gout is not proximately due to or the 
result of service-connected hypertension or the medication 
taken for such.  38 C.F.R. § 3.310 (1999).

2.  The criteria for a rating of 40 percent for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service-connected disabilities include low back 
strain with arthritis, hypertension, and chondromalacia and 
degenerative changes of the right and left knees.

The veteran served on active duty from July 1960 to July 
1964, and from later in July 1964 to December 1981, when he 
retired.  A review of his service medical records shows that 
he was treated for hypertension and low back strain.  On 
separation medical examination performed in October 1981, 
gout was not noted.

In a May 1982 decision, the RO established service connection 
for low back strain, with a 10 percent rating.

The first post-service diagnosis of gout is dated in 1989.  
By a letter dated in October 1989, a private physician, J. J. 
Booker, III, M.D., indicated that he examined the veteran for 
complaints of knee problems in September 1989.  He said the 
veteran had gout and osteoarthritis of the knees and took 
Indocin and Allopurinol for these conditions.

VA outpatient treatment records dated from August 1989 to 
July 1993 reflect treatment for a variety of conditions, 
including hypertension and low back pain.  Such records show 
that the veteran was taking hydrochlorothiazide (HCTZ) and 
Maxzide (which contains HCTZ) as well as other hypertension 
medication.  An August 1989 treatment note indicates 
diagnoses of hypertension and gout.  A February 1992 
treatment note shows that the veteran reported a history of 
hypertension and gout.  A June 1992 physical therapy note 
shows that the veteran reported a 20-year history of low back 
pain with frequent exacerbations.  The veteran was referred 
for fee-basis physical therapy.  An April 1993 treatment note 
shows that the veteran's degenerative joint disease and 
hypertension were stable.  The doctor indicated that HCTZ was 
discontinued with an increase in uric acid.  
In July 1993, the veteran complained of gout in his left foot 
which had recently worsened.  He was currently taking Indocin 
for hypertension; the diagnostic assessment was acute gout. 

In July 1993, the veteran submitted a claim for an increased 
rating for low back strain, and a claim for service 
connection for gout secondary to medication taken for his 
service-connected hypertension.

At a November 1993 VA examination, the veteran reported that 
he had gout in his great toes due to medication taken for 
hypertension.  He said that in 1993, a VA doctor discontinued 
his HCTZ as it could cause gout.  He said he had no attacks 
since that time, but the medication had been restarted due to 
recent ankle swelling.  He reported that he was currently 
taking HCTZ, Doxazosin, and amlodipine.  The veteran 
complained of current low back pain which he described as 
fixed sharp center pains, which occurred two or three times 
weekly.  He also reported muscle spasms.  He said the pain 
was produced after prolonged sitting, and was decreased by 
back extension.  On examination of the spine, there was no 
swelling, and there was a tender spot on the lumbar spine at 
L3, with no deformities.  An X-ray study of the lumbosacral 
spine indicated that the L5-S1 interspace was not seen in the 
lateral projection, and therefore minimal narrowing could not 
be excluded.  The lumbosacral spine was otherwise negative.  
The pertinent diagnoses were history of hypertension 
controlled with medication, history of injury to the low 
back, with no clinical or radiographic findings, and history 
of gout, possibly exacerbated by hypertensive medications.

A December 1993 VA outpatient treatment record shows that the 
veteran was treated for hypertension; the dosage of HCTZ was 
increased.  A February 1994 treatment note shows that the 
veteran reported that his left great toe had previously been 
sore but was currently fine.

By a statement dated in February 1994, the veteran asserted 
that the November 1993 VA examination was inadequate.  He 
also stated that a VA doctor told him that his hypertension 
medication had been changed because it caused his gout.  He 
reiterated his assertions in subsequent statements.  By a 
statement dated in September 1994, he said he did not claim 
that his gout began during service, but that it was caused by 
his hypertension medication. He said he did not have any 
problems with gout until he began taking such medication.  
With respect to his low back, he said he had constant pain, 
and that his back would spasm after he sat for long periods 
of time.  He related that he sometimes took pain medication 
for this condition.

A September 1994 VA outpatient treatment record shows that 
the veteran's medical history included hypertension and gout, 
controlled with medication.  The veteran denied any new 
complaints.  A November 1994 treatment record shows that the 
veteran reported a history of hypertension and said he was 
taking Indocin for gout and low back pain.  On examination, 
there was full range of motion of the back, with a tender 
lumbosacral spine.  Straight-leg raising tests were negative, 
he was neurologically intact.  The pertinent diagnoses were 
low back syndrome, hypertension, and gout.

In October 1994, the veteran reported ongoing VA treatment 
for gout.

At a November 1994 VA examination, the veteran asserted that 
his gout was connected with his hypertension.  He said he had 
hypertension since 1980, and he had received various 
medications for that condition.  He said he had gout since 
1985, with attacks every two or three months in his great 
toes.  He said that his VA doctor told him that his 
hypertension medication was causing his gout, and 
subsequently changed his medication.  He said his last gout 
attack was six months ago, and he did not currently have it.  
With respect to his back, he complained of low back pain 
after prolonged sitting.  He said the pain was constant and 
aching in nature, and was occasionally very sharp.  He also 
complained of occasional pains down the right lateral thigh, 
posterior calf, and heel.  On examination, the veteran 
dressed and undressed slowly with low back pain.  He acted as 
if it was difficult to bend over to put on his shoes due to 
low back pain.  There was no gout; both great toes appeared 
normal.  Blood testing showed that uric acid levels were 
normal; the examiner indicated that such levels were elevated 
when the veteran had gout.  An X-ray study of the left great 
toe showed no evidence of gout.  The diagnosis was history of 
gout in the past with much improvement after changing 
antihypertensive medication.  The last gout attack was six 
months previously, with no current gout and normal uric acid 
levels.  The examiner indicated that the veteran did not 
currently have gout, but had it in the past.  He said such 
"was probably not caused entirely by the hypertensive 
medications, but it certainly could have been aggravated by 
the medication.  Since the medication has been changed and he 
is on medication that should not cause or affect gout, he 
continues to have gouty attacks, the last being 6 months 
ago."

An examination of the back showed scoliosis with convexity to 
the right in the lumbar area and to the left in the thoracic 
area.  Range of motion of the lumbar spine was as follows:  
forward flexion from 0 to 55 degrees with pain at L2-L3, 
backward extension from 0 to 35 degrees without pain, right 
and left lateral flexion from 0 to 40 degrees without pain, 
and right and left lateral rotation from 0 to 55 degrees 
(with pain on left lateral rotation and no pain on right 
lateral rotation).  The examiner indicated that the veteran 
had normal back functions except decreased flexion with pain 
and pain on left lateral rotation.  Straight leg raising 
tests were positive on the right at 45 degrees, and on the 
left at 30 degrees.  An X-ray study of the lumbosacral spine 
showed a normal lordotic curve with mild osteoarthritic 
changes with mild anterior marginal spurring over the lumbar 
vertebral bodies.  There was osteoarthritic sclerosis about 
the lumbar apophyseal joints.  There was no evidence of a 
slipped disc or degenerative disc disease, and the diagnostic 
impression was degenerative joint disease changes of the 
lumbar spine.  The examiner diagnosed history of low back 
strain with pain at L2-L3, and degenerative joint disease 
changes of the lumbar spine with arthritic changes.

In a November 1994 decision, the RO granted an increased 20 
percent rating for  service-connected low back strain with 
mild osteoarthritic changes.

VA outpatient treatment records dated from 1995 to 1997 
reflect treatment for a variety of conditions, including low 
back pain, hypertension, and blisters of the left great toe.  
An August 1995 treatment note shows that the veteran denied 
any gout problems.  A March 1997 treatment note reflects 
treatment for chest pain; the examiner noted that the veteran 
was taking a variety of medication, including HCTZ.  A May 
1997 treatment note indicates that the veteran had a history 
of gout which was currently inactive.  The veteran complained 
of back pain and requested medication for such.

At a January 1997 Board hearing, the veteran reiterated many 
of his assertions.  His representative asserted that a VA 
doctor told the veteran that his hypertension medication 
exacerbated his gout.  The representative said that the 
doctor changed the medication, which reduced the number or 
degree of gouty attacks, but did not relieve them completely.  
The veteran testified that he had excruciating low back pain 
after prolonged sitting or standing, and had back pain most 
of the time.  He said he took Motrin for his back pain but he 
tried not to take it too often.  He reported that he 
underwent physical therapy for his back condition, most 
recently six months previously.  He said he had pain on all 
motion of his back.  The veteran said that he was first 
treated for gout in 1988 or 1989.  He said he was taking 
hypertension medication at the time he first had gout.  He 
reported a gout attack the previous week.

In September 1997, the Board remanded the case to the RO to 
obtain VA and private medical records.  

By a letter to the veteran dated in September 1997, the RO 
requested that he provide information regarding treatment for 
low back strain, and medical evidence linking his gout to 
anti-hypertensive medication.  The veteran did not reply to 
this letter.

At an October 1997 VA examination, the veteran complained of 
chronic low back pain without radiation to the extremities.  
He said the pain had increased since a car accident in 1967.  
He said he took Motrin twice daily for back and knee pain.  
He stated that he had gout since the mid-1980s.  On 
examination, the veteran was obese, arose from the chair 
stiffly and dressed and undressed with no visible 
abnormalities.  He stood erect, without scoliosis, and with a 
notable flattening of the normal lumbar lordosis.  Range of 
motion of the lumbar spine was as follows:  forward flexion 
to 75 degrees, 0 degrees of extension, 0 degrees of right and 
left flexion at the lumbosacral junction (with 5 degrees of 
flexion at the dorsolumbar junction), and 0 degrees of right 
and left rotation.  An X-ray study of the lumbar spine showed 
marked flattening of the normal lumbar lordosis.  There was 
no evidence of interarticular ossification.  There was some 
sclerosis of the facet joints throughout the lumbar spine.  
The diagnostic impression was chronic low back pain, most 
aptly described as chronic lumbar strain.  There was no 
evidence of neurologic involvement.  The examiner indicated 
that the lumbar flattening was most likely the result of a 
chronic pain pattern, and said the facet joint sclerosis 
might be wear and tear changes of osteoarthritis.  He stated 
that there was remarkably little evidence of osteoarthritis 
in the area surrounding the disc spaces and no evidence of 
narrowing of the disc spaces.  The examiner opined that the 
veteran had chronic low back pain which was best described as 
moderate to severe and limited his ability to stand and work 
at any physically demanding occupation.


II.  Analysis

A.	Secondary Service Connection for Gout

The veteran's claim for secondary service connection for gout 
is well grounded, meaning plausible.  The file shows that the 
RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records from his 1960-1981 
military service are negative for gout.  There is no basis 
for direct service connection, and the veteran does not 
contend otherwise.  Rather, the veteran claims secondary 
service connection, asserting that the medication he took for 
his service-connected hypertension resulted in gout.  (The 
veteran does not contend that his gout was caused or 
aggravated by any of his other service-connected conditions).

The first post-service diagnosis of gout is dated in 1989, 
many years after service.  At that time, a private physician, 
Dr. Booker, diagnosed gout and osteoarthritis of the knees.  
Subsequent VA medical records reflect episodic treatment for 
gout and hypertension.  An April 1993 treatment note shows 
that the doctor indicated that HCTZ (an antihypertensive 
medication) was discontinued with an increase in uric acid.  
In July 1993, the veteran complained of gout in his left foot 
which had recently worsened.  He was currently taking Indocin 
for hypertension; the diagnostic assessment was acute gout. 

At a November 1993 VA examination, the veteran reported that 
he had no gout attacks since HCTZ had been discontinued, but 
the medication had been restarted due to recent ankle 
swelling.  He reported that he was currently taking HCTZ.  
The pertinent diagnoses were history of hypertension 
controlled with medication, and history of gout, possibly 
exacerbated by hypertensive medications.  A December 1993 VA 
outpatient treatment record shows that the veteran was 
treated for hypertension; the dosage of HCTZ was increased.  
A February 1994 treatment note shows that the veteran 
reported that his left great toe had previously been sore but 
was currently fine.  A November 1994 treatment record shows 
that the veteran reported a history of hypertension and said 
he was taking Indocin for gout and low back pain.  One of the 
diagnoses was gout.

At a November 1994 VA examination, the veteran said that his 
VA doctor told him that his hypertension medication was 
causing his gout, and subsequently changed his medication.  
He said his last gout attack was six months ago, and he did 
not currently have it.  The diagnosis was history of gout in 
the past with much improvement after changing 
antihypertensive medication, with the most recent gout attack 
six months previously, with no current gout and normal uric 
acid levels.  An X-ray study of the left great toe showed no 
evidence of gout.  The examiner opined that the veteran's 
gout "was probably not caused entirely by the hypertensive 
medications, but it certainly could have been aggravated by 
the medication.  Since the medication has been changed and he 
is on medication that should not cause or affect gout, he 
continues to have gouty attacks, the last being 6 months 
ago."  Subsequent medical records are negative for current 
gout.

The statements by the veteran (including his lay history 
which is merely transcribed in some medical records) and his 
representative to the effect that the medication he took for 
his service-connected hypertension caused or aggravated his 
gout are not competent medical evidence on questions of 
diagnosis and etiology.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, the 
veteran's statements to the effect that his VA doctor told 
him his gout was aggravated by hypertension medication is not 
competent medical evidence because a layman's account, 
filtered through a layman's sensibilities, of what a doctor 
purportedly said, is simply too attenuated and inherently 
unreliable to constitute competent medical evidence.  Dean v. 
Brown, 8 Vet. App. 449 (1995).

The medical evidence in its entirety, including statements by 
VA examiners, indicates that antihypertensive medication did 
not cause gout to develop.  While hypertension medication may 
have temporarily exacerbated episodes of gout in the past, 
such was no longer the case when the hypertension medication 
was changed or adjusted.  The medical evidence demonstrates 
no current increment of chronic gout, or residuals of 
previously active gout, which may be traced to use of 
antihypertensive medication.  Without a current additional 
gout disability attributable to service-connected 
hypertension, there is no basis for secondary service 
connection, including by way of aggravation.  

The weight of the evidence demonstrates that current gout 
(which has been inactive for years) is not proximately due to 
or the result of an established service-connected condition.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and secondary 
service connection for gout must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.	Increased Rating for a Low Back Disability 

The veteran's claim for an increase in a 20 percent rating 
for his service-connected low back strain with arthritis is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's low back disability includes arthritis, and 
arthritis is rated based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Codes 5003, 5010.

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and severe limitation of motion is rated 
40 percent.  38 C.F.R. 4.71a, Code 5292.

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
rating requires that the lumbosacral strain be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.

On VA examination in November 1994, range of motion was as 
follows:  forward flexion from 0 to 55 degrees with pain at 
L2-L3, backward extension from 0 to 35 degrees without pain, 
right and left lateral flexion from 0 to 40 degrees without 
pain, and right and left lateral rotation from 0 to 55 
degrees (with pain on left lateral rotation and no pain on 
right lateral rotation).  The examiner indicated that the 
veteran had normal back functions except decreased flexion 
with pain and pain on left lateral rotation.  Straight leg 
raising tests were positive, and an X-ray study of the 
lumbosacral spine showed a normal lordotic curve with mild 
osteoarthritic changes with mild anterior marginal spurring 
over the lumbar vertebral bodies, and osteoarthritic 
sclerosis about the lumbar apophyseal joints.  There was no 
evidence of a slipped disc or degenerative disc disease, and 
the diagnostic impression was degenerative joint disease 
changes of the lumbar spine.  The examiner diagnosed history 
of low back strain with pain at L2-L3, and degenerative joint 
disease changes of the lumbar spine with arthritic changes.

On VA examination in October 1997, there was a notable 
flattening of the normal lumbar lordosis.  Range of motion of 
the lumbar spine was as follows:  forward flexion to 75 
degrees, 0 degrees of extension, 0 degrees of right and left 
flexion at the lumbosacral junction (with 5 degrees of 
flexion at the dorsolumbar junction), and 0 degrees of right 
and left rotation.  The diagnostic impression was chronic low 
back pain, most aptly described as chronic lumbar strain.  
There was no evidence of neurologic involvement.  There was 
facet joint sclerosis which might be wear and tear changes of 
osteoarthritis, and there was remarkably little evidence of 
osteoarthritis in the area surrounding the disc spaces and no 
evidence of narrowing of the disc spaces.  The examiner 
opined that the veteran had chronic low back pain which was 
best described as moderate to severe.

It appears that lumbar range of motion has decreased in 
recent years.  With the exception of slight improvement in 
forward flexion, the latest VA examination shows lumbar spine 
range of motion has deteriorated, and there is now no 
backward extension or side bending or rotation.  Particularly 
with consideration of the effects of pain on use, the Board 
concludes that there is severe limitation of motion of the 
lumbar spine, warranting a 40 percent rating under Code 5292.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  This is the maximum rating based on limitation 
of motion.  The medical evidence shows some but not all of 
the criteria for severe (40 percent) lumbosacral strain under 
Code 5295.  In any event, 40 percent is also the maximum 
rating for lumbasacral strain.

There is no evidence of ankylosis of the lumbar spine (Code 
5289) or intervertebral disc syndrome (Code 5293), let alone 
to the degree required for a rating higher than 40 percent 
for such conditions.

For these reasons, an increased rating to 40 percent but no 
higher is warranted for low back strain with arthritis.  The 
Board has applied the benefit-of-the-doubt rule in making 
this decision.  38 U.S.C.A. § 5107(b).


ORDER

Secondary service connection for gout is denied.

An increased rating, to 40 percent, for a low back disability 
is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

